Citation Nr: 0815292	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, claimed as secondary to post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD prior to November 30, 2007, and excess of 50 percent 
from November 30, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
January 1968.  His awards and decorations included the Purple 
Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

By rating decision of January 2008, the RO increased the 
veteran's PTSD rating to 50 percent, effective November 30, 
2007.  This did not satisfy the veteran's appeal with respect 
to the PTSD issue.

The veteran testified at hearings before Decision Review 
Officers at the RO in January 2004 and March 2006.  A 
transcript of each hearing is of record.  At the veteran's 
March 2006 hearing, he expressed his desire to withdraw his 
appeals for service connection for hepatitis C and a skin 
condition, as well as for a rating in excess of 20 percent 
for service-connected diabetes mellitus.  The Board will 
limit its consideration accordingly.

The veteran also filed an August 2005 notice of disagreement 
with the initial rating assigned for his service-connected 
coronary artery disease and a denial of service connection 
for residuals of a gall bladder removal.  A Statement of the 
Case (SOC) was issued in May 2006, but the veteran did not 
submit a substantive appeal until August 2006.  The RO 
determined that his substantive appeal was untimely.  The 
veteran has not submitted a notice of disagreement with this 
determination of the RO.

In addition, the Board observes that the veteran's 
representative's March 2008 written argument addresses the 
issue of entitlement to a compensable initial rating for 
erectile dysfunction.  The Board notes, however, that while 
an SOC on this matter was issued in August 2007, it was not 
thereafter addressed in any written communication from the 
veteran, and the March 2008 written argument of the 
representative was received after the expiration of the 
period for submitting a timely substantive appeal.  
Therefore, this issue is not properly before the Board.

The veteran's claim for service connection for 
gastrointestinal disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  For the period prior to November 30, 2007, the veteran's 
PTSD was productive of occupational and social impairment 
that more nearly approximates occasional decrease in work 
efficiency and an inability to perform occupational tasks, 
than reduced reliability and productivity.

2.  For the period beginning November 30, 2007, the veteran's 
PTSD has been productive of occupational and social 
impairment that more nearly approximates reduced reliability 
and productivity than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period prior to November 30, 2007, the criteria 
for a disability rating in excess of 30 percent for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  For the period beginning November 30, 2007, the criteria 
for a disability rating in excess of 50 percent for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking initial disability ratings higher than 
those assigned for his service-connected PTSD.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with notice pertaining to the disability rating and 
effective date elements of his claim by letter mailed in 
March 2006.  Although he was not specifically informed in 
this letter that he should submit any pertinent evidence in 
his possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.

Although the foregoing notice was provided after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide earlier notice with respect to this 
element of the claim was no more than harmless error.  
Moreover, following the provision of the required notice and 
the completion of all indicated development of the record, 
the originating agency readjudicated the veteran's claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 30 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

The Period Prior to November 30, 2007

During the period from January 14, 2003, to November 29, 
2007, the RO rated the veteran's PTSD as 30 percent 
disabling.

VA mental health notes from January 2003 describe the veteran 
as employed for 24 years and married with two children.  On 
examination, the veteran was found to be well groomed.  His 
speech was normal.  The veteran described his mood as 
irritable, impatient, hot-tempered, and tired.  His affect 
was noted to be constricted.  The veteran's thought process 
was described as endorsing repetitive, troublesome thoughts 
and memories, but he was logical and goal directed.  
Tangential and circumstantial were also used to describe his 
thoughts.  The veteran did not exhibit psychotic features or 
suicidal or homicidal ideation.  His insight was developed 
and his judgment considered adequate.

Notes from February 2003 describe the veteran as having 
difficulty sleeping.  He reported trouble falling asleep and 
he also complained of waking up several times each night.  He 
also described irritability and reported having gotten into a 
fight at work five years earlier.  He then described a 
supportive spousal relationship.  He denied any legal 
problems, acting out at home, being verbally or physically 
abusive at work or home, or behaving compulsively.  He did 
note irritability and extreme annoyance with things out of 
order either at work or home.

Mental status examination disclosed that the veteran was 
casually dressed, pleasant and extremely reticent.  He spoke 
only briefly in reply to questions.  His mood was self-
described as "not great."  He had some constriction of 
affect, but was not irritable or hostile.  His insight and 
judgment were fair and there were no other unusual findings.  
Based on this examination, the veteran was diagnosed with 
PTSD without avoidance symptoms, rule out co-morbid 
depression.  He was described as a combat veteran exposed to 
significant trauma as an infantryman, with current complaints 
of sleep problems and anger management.  Further evaluation 
of his mood and the severity of his overall symptomatology 
was recommended.  He was assigned a GAF score of 51.

Other VA outpatient notes from March 2003 describe 
essentially similar mental status findings, with the 
veteran's irritability at the forefront of his symptoms.  
There was no evidence of delusions, obsessions, phobias, or 
perceptual disturbances and the veteran did not express 
suicidal or homicidal ideation at this time.

The veteran was afforded a VA psychiatric examination in 
April 2003.  His pertinent service and psychiatric history 
were discussed.  The veteran was employed and not currently 
in psychiatric treatment.  He complained of flashbacks 
occurring 2 times per week, having increased since the 
beginning of the war in Iraq.  The veteran claimed to have 
intrusive memories and thoughts of Vietnam three times per 
week.  He denied nightmares, but noted that his wife hears 
him yell in his sleep.  He had minimal avoidance symptoms, 
talking about Vietnam while avoiding discussion of current 
conflicts.  The veteran described hyper arousal and disturbed 
sleep.  He said he had difficulty falling asleep and awakened 
several times per night.  The veteran described himself as 
irritable, lonely, and angry.  He noted problems at work that 
caused him to work alone in corners and avoid conflict.  The 
veteran added that he was hypervigilant, distrustful of 
coworkers, avoidant of socialization, and easily startled.  
His PTSD was described as affecting his ability to work but 
with some flexibility of the veteran, coworkers, and 
supervisors the veteran was able to function adequately at 
work.

Upon mental status examination, the veteran was described as 
casually dressed and appearing his stated age.  His affect 
and mood were anxious.  His thought process was linear and 
goal directed.  Judgment and insight were fair and no 
hallucinations, delusions, or suicidal or homicidal ideations 
were shown.  Based on this examination, the veteran was 
diagnosed with chronic-moderate PTSD and assigned a GAF score 
of 50.

VA outpatient records from June 2003 note the veteran's 
complaints of poor sleep and irritability.  His mental status 
examination was consistent with prior evaluations, with 
notation of his quiet demeanor and a thought content that was 
positive for salience of trauma.  A short term sleep 
medication trial was agreed upon by the veteran and his 
physician.

At an annual VA outpatient visit in March 2004, the veteran 
was given a mental status examination in addition to a 
physical examination.  He was described as subdued, 
cooperative, neatly groomed, casually attired, alert and well 
oriented.  His speech was non pressured, articulate, and 
normoproductive.  His mood was slightly anxious.  The 
veteran's affective range was limited, but became fuller with 
prompting.  His thought processes were clear, logical, and 
goal directed.  His thought content was without evidence of 
delusions, obsessions, phobias, or perceptual disturbances.  
The veteran had no suicidal or homicidal ideations and he was 
considered to be future oriented.  Other notes through June 
2004 note the veteran's use of Paxil and Zoloft, with some 
success in improving mood and irritability.  The veteran did 
complain of problems with his supervisor in April 2004, along 
with the presence of other current family stressors.  
However, in general, his symptoms upon mental status 
evaluation were consistent with prior outpatient records.  
September 2004 VA outpatient notes address ongoing sleep 
problems and trials with various medications, including 
mirtazapine.

November 2004 VA outpatient records note that the veteran 
described marital problems.  The veteran was characterized in 
January 2005 as being appropriately sad in light of his 
marital problems, but with no suicidal or homicidal 
ideations.  He was resolved to try to continue working on his 
marriage.

The veteran again reported for his yearly VA outpatient 
evaluation in March 2005.  His mental status at this time was 
essentially normal, with a mood described as "anxious but 
better."  He was again noted to have a limited affective 
range, fuller with prompting.

VA outpatient notes from August 2005 reflect the veteran's 
complaints of marital problems.  The veteran noted that he 
worked 7 days per week to provide his wife with what she 
wants.  He was described as sad, smiling occasionally, but he 
denied feeling depressed and had no suicidal or homicidal 
ideation.  His insight and judgment were fair.

VA outpatient notes from December 2005 note the veteran's 
account of having been recently arrested for impersonating a 
police officer in an incident related to his marital 
struggles.  The veteran was reportedly removed from his 
position at work for security reasons and placed in a job 
that paid the same but offered less stress.

March 2006 VA outpatient notes indicate the veteran again 
underwent his annual physical.  He reported a recent motor 
vehicle accident involving serious injury to his forearm, leg 
and face.  He also indicated weight loss, but related it to 
stress.  The veteran stated that he was a union member who 
was on strike.  He noted marital problems, but that he 
desired to save his marriage.  The veteran also complained of 
chronic fatigue.  The veteran's mental status examination was 
consistent with prior examinations.  Apart from an anxious 
mood and an affective range that was full when prompted, no 
significant abnormalities were noted.

In a psychiatric follow up later that same day, the veteran 
reported that he was involved in a labor dispute and striking 
from work.  He was also recently involved in a motor vehicle 
accident and complained of being bored.  He continued to use 
temazepam and had no mood complaints.

VA outpatient notes from June 2006 indicate the veteran was 
back working full time.  He described missing his supportive 
daughter, who was going away to college.  His mental status 
examination was consistent with prior examinations, noting a 
subdued affect and a mood that was not overly depressed or 
anxious.  He was still taking tamazepam for sleep trouble.

The veteran reported for his annual VA outpatient evaluation 
in March 2007.  At this time the veteran reported weight gain 
and chronic fatigue.  His mental status examination was 
significant for an anxious mood and was otherwise essentially 
normal.  A same-day psychiatric note notes the veteran's 
complaints of sleep problems and ongoing prescriptions to 
treat this condition.

Taken as a whole, the medical evidence pertinent to this 
period shows that the impairment from the veteran's PTSD more 
nearly approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by a 30 percent rating than the reduced 
reliability and productivity required for a 50 percent 
evaluation.  His mood has been characterized as depressed and 
he has been described as irritable and anxious, but his 
symptoms are not productive of circumstantial, circumlocutory 
or stereotyped speech.  He has not reported panic attacks 
more than once per week and has never shown difficulty 
understanding complex commands.  Memory loss has not been 
indicated and, apart from an arrest, the veteran has not 
demonstrated impaired judgment during this period.  The March 
2004 VA examination report and various outpatient records 
consistently show that the veteran presented well to 
evaluating personnel, without hygiene problems.  He never 
displayed psychotic symptoms or suicidal or homicidal 
ideations, and while he has some trouble at work, which 
contributed to a reassigment, he has kept his job even after 
the union finished striking.  He maintains a good 
relationship with his daughter and was motivated to maintain 
his marriage, despite hardship in this area.  So, while he 
has been characterized as a loner, he does maintain effective 
work and social relationships.

The Board has also considered the GAF scores of 50 and 51 
assigned during this period.  As noted above, a score of 50 
is indicative of serious impairment whereas a score of 51 is 
indicative of moderate impairment.  The Board notes that they 
do not automatically equate to any particular percentage in 
the Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  The GAF scores assigned during this period cast a 
harsh light on the veteran's overall condition when compared 
to the objective findings in the mental status evaluation.  
For example, there is no evidence that the veteran had 
suicidal ideations or trouble keeping a job during this 
period.  The Board finds the numerous mental status 
evaluations, to include the April 2003 VA examination report, 
more probative in demonstrating that the veteran's disability 
level.

For the period prior to November 30, 2007, while there are 
some symptoms that are consistent with reduced reliability 
and productivity, the overall body of evidence is remarkably 
consistent in showing the veteran's PTSD causes occupational 
and social impairment that more nearly approximates 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  There is 
comparatively less evidence of symptomatology of the type and 
degree contemplated for the 50 percent level or higher 
levels.  While the veteran's symptoms could arguably be 
described as producing difficulty in establishing and 
maintaining work and social relationships, the veteran did 
maintain these with some degree of longevity.  Accordingly, 
for the reasons and bases discussed above, the Board 
concludes that a preponderance of the evidence establishes 
that disability rating in excess of 30 percent is not 
warranted during any portion of the initial rating period 
prior to November 30, 2007.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).



The Period Beginning November 30, 2007

For this period, the veteran's PTSD has been rated as 50 
percent disabling.

The veteran underwent a VA psychiatric examination on 
November 30, 2007.  His pertinent military and medical 
history was discussed.  He reported that he was married and 
living with his wife and children.  The examiner noted that 
recent psycho-social stressors were causing a worsening of 
the veteran's symptoms over time.  The veteran was having 
particular trouble with a manager who was Vietnamese, and 
reportedly making anti-American statements.  He said that 
this caused tension.  Due to this, the veteran reported 
intrusive thoughts of war more often, at work and at home.  
The veteran denied nightmares but his wife reported hearing 
him moan and groan at night.  He did describe flashbacks on 
an almost daily basis, to include re-experiencing the death 
of friends in combat.  

He reported mild symptoms of avoidance, falling in the 
emotional numbing range.  He described mild to moderate 
isolative behavior and he watched videos of Vietnam and other 
war-related movies for relaxation.  The veteran also 
described chronic sleep disturbance, to include difficulty 
falling asleep and multiple awakenings at night.  He said 
that the medications prescribed by VA are not helpful, so he 
uses over the counter medicines.  The veteran then described 
ongoing difficulties with irritability and noted this affects 
relationships at work and with his son.  He said that he 
typically has verbal outbursts and also has hypervigilance.  
The veteran described himself as moody and irritable, with 
brief depressive periods on a daily basis.  Daily problems 
arose from intrusive thoughts, work-related stress, financial 
concerns, health problems and household issues.  The veteran 
denied other symptoms of depression and had no suicidal or 
homicidal ideations.  He also denied panic attacks or 
significant signs of anxiety.

With respect to his family relationships, the veteran 
indicated they were better, with the exception of getting 
along with his 23 year old son.  The veteran described this 
son as having motivational problems.  He reported going out 
to movies with his wife, reading, watching television, and 
doing work around the house.  The veteran reported having 
some friends who he sees at a restaurant, but does most of 
his socializing with his wife and family.  He had no 
difficulties with activities of daily living and was still 
employed in the job he had had for 29 years.  He reported 
that he was more withdrawn at work and taking more vacation 
time.  As for psychiatric treatment, the examiner noted the 
veteran had infrequent outpatient sessions and was taking 
temazepam.

Upon mental status evaluation the veteran was described as 
casually dressed, well-groomed and arriving early for his 
scheduled appointment.  He was cooperative, but provided 
little spontaneous information.  His affect was characterized 
as constricted and the veteran described himself as moody and 
irritable.  He had no suicidal or homicidal ideation and no 
evidence of a thought disorder.  The examiner found that the 
veteran's thought process was logical and goal-directed.  He 
denied hallucinations.  While cognition was not fully tested, 
the examiner found it appeared intact.  The veteran's insight 
was fair and his judgment was good.  He was diagnosed with 
chronic PTSD and found to have work-related stress, financial 
concerns, health concerns, and a GAF score of 53.  The 
examiner added that the veteran's most significant symptoms 
were his intrusive thoughts and vivid re-experiencing 
symptoms of combat, heightened irritability, sleep 
disturbance, and some mood disruption.  The presence of a 
Vietnamese person was again discussed and described as 
causing greater disruption in the veteran's occupational 
functioning and with stress and irritability outside of work 
as well.

There is no other medical evidence pertinent to the veteran's 
PTSD for the period from November 30, 2007, to the present.  
This report shows that the occupational and social impairment 
from the veteran's PTSD does not more nearly approximate the 
deficiencies in most areas required for a 70 percent rating.  
It reflects that the veteran still maintains the same career, 
as he has for the prior 29 years.  His spousal relationship 
appears to have improved since prior outpatient reports.  
While his flashbacks do interfere with routine activities and 
he has mood problems, he has not shown impairment of judgment 
and thinking.  As with all previous evidence the veteran has 
not expressed suicidal or homicidal ideations, speech 
problems, or panic attacks.  He as described some symptoms 
consistent with depression, but he has functioned 
independently, appropriately and effectively at work and in 
social settings.  The veteran consistently reports that he is 
irritable but, to the contrary, his disposition in the 
November 2007 examination was cooperative, with a constricted 
affect.  The veteran's hygiene was good and he has not been 
described as disoriented.  Also, the assigned GAF score of 53 
is consistent with a moderate level of symptoms, as is shown 
by the objective mental status evaluation.  Moreover, while 
the veteran has demonstrated difficulty with maintaining work 
and social relationships, the criteria for a 70 percent 
rating require that he has an inability to establish and 
maintain relationships, which is not demonstrated.

In sum, despite occasional findings that are arguably 
consistent with some of the criteria for the 70 percent 
level, the overall body of evidence is remarkably consistent 
in showing the veteran's PTSD causes occupational and social 
impairment that more nearly approximates reduced reliability 
and productivity than deficiencies in most areas.  There is 
comparatively little evidence of symptomatology of the type 
and degree contemplated for the 70 percent level or higher 
levels.  The veteran has irritability and difficulty dealing 
with a supervisor of Vietnamese heritage, but these problems 
are not indicative of impairment in excess of that 
contemplated by the assigned rating.

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence demonstrates 
that a schedular rating in excess of 50 percent is not 
warranted during any portion of the initial rating period 
beginning November 30, 2007.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD prior to November 30, 2007, and excess of 50 percent 
from November 30, 2007, is denied.


REMAND

Evidence of record in this case includes a November 2001 
outpatient record showing a correlation in onset between the 
veteran's gastroesophageal reflux disease (GERD) and his 
nonservice-connected cholecystectomy (gall bladder removal).  
In correspondence dated in October 2003, a private physician 
stated that the veteran's GERD was a direct result of his 
PTSD.  In an unfavorable opinion of November 2004, a VA 
examiner found that there was no objective evidence to 
support a link between the veteran's GERD and PTSD.  Neither 
the October 2003 private opinion, nor the November 2004 VA 
opinion appears to have been based on a review of the 
veteran's claims files.  Accordingly, the Board has concluded 
that the veteran should be afforded another VA examination.

Also, the Board observes that the veteran has been receiving 
outpatient treatment at the VA West Haven medical facility.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate action to obtain any pertinent 
evidence identified but not provided by 
the veteran.  The records obtained by the 
RO or the AMC should include records of 
the veteran's treatment at the VA's West 
Haven medical facility, subsequent to 
March 2007.

2.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of any 
currently present gastrointestinal 
disorders, to include GERD.  The claims 
folders, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Based upon the claims folders review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present gastrointestinal disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by service-
connected PTSD.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal IS not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


